     Case 3:19-cv-00277-DPM-BD Document 49 Filed 05/05/20 Page 1 of 3



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

DEMETRIUS CRUTCHFIELD
#31816-009                                                    PLAINTIFF

v.                          No. 3:19-cv-277-DPM-BD

ANTHONY CARTER, Nurse,
Greene County Detention Center, et al.                    DEFENDANTS

                                     ORDER
     1. On de novo review, the Court mostly adopts the partial
recommendation, Doc. 47, but partly sustains Crutchfield' s objections,
Doc. 48.   FED. R. CIV.   P. 72(b)(3).
     2. The Court adopts the recommendation as to Defendant Black.
Crutchfield' s claims against her are dismissed without prejudice.
     The Court also adopts the recommendation on Crutchfield' s
claims about his pain medication and request for a special diet. On the
medication issue, Crutchfield' s complaint shows that he received
Naproxen for pain while at the Detention Center. And when that did
not work, he received a different medication, although he didn't like its
side effects. Taking Crutchfield' s allegations as true, this amounts to a
mere disagreement about the course of treatment, not a plausible claim
of deliberate indifference. Similarly, Crutchfield's complaint shows
that Defendants investigated his report about allergies by seeking
records from the ADC and Children's Clinic. Neither place had records
    Case 3:19-cv-00277-DPM-BD Document 49 Filed 05/05/20 Page 2 of 3



about Crutchfield' s allergies. As with the medication claim, these steps
don't support a plausible claim of deliberate indifference.
     3. The Court declines the recommendation about Crutchfield' s
claim that he was denied his right tennis shoe. Crutchfield alleges that
he notified Defendants about needing his right shoe back. And he told
them that going without it was causing him severe pain because of his
previous injuries and surgeries. Nonetheless, he didn't receive his shoe
for about three weeks. Though it is a close call, the Court concludes
that Crutchfield has stated a plausible deliberate indifference claim
here. Questions remain: Who knew what? When did they know it?
And were they responsible for getting Crutchfield his shoe back? But
these are all issues for decision on a full record at summary judgment
or trial. At this early stage, the complaint's allegations state a plausible
claim.
     4. Motion to dismiss, Doc. 2 7, partly granted and partly denied.
Crutchfield' s claims against Defendant Black are dismissed without
prejudice for failure to state a claim.       His claims against Carter,
Huggins, Johnson, and Townbridge about pain medication and a
special diet are dismissed without prejudice, too. The remainder of the
motion, Doc. 27, is denied. Further, Crutchfield also may proceed with
his failure to protect claim against Defendant Kim Johnson.




                                    -2-
Case 3:19-cv-00277-DPM-BD Document 49 Filed 05/05/20 Page 3 of 3



So Ordered.


                             D .P. Marshall Jr.
                             United States District Judge




                              -3-
